DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 6, 8-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. US PGPub. 2015/0069623. 	Regarding claim 1, Tsai teaches a semiconductor device package (fig. 16), comprising:  	a first conductive structure (layers 46-54, fig. 16) comprising:  	a substrate (42, fig. 8 and 16) [0020];  	at least one first electronic component (34, fig. 16) [0018] disposed in the substrate (42);  	an upper dielectric layer (24, fig. 8 and 16) [0013] disposed on the substrate (35); 	a stress buffering layer (54, fig. 16) [0024] disposed on the upper dielectric layer (24), wherein the upper dielectric layer (24) and the stress buffering layer (54) form an interface (54/24); and  	a first circuit layer (68, fig. 16) [0028] disposed on the substrate (42) and electrically connected (through 26+32+44+40, fig. 16) to the first electronic component (34), wherein the first circuit layer (68) comprises a conductive wiring structure (68) in the upper dielectric layer (24) and the stress buffering layer (54), and the conductive wiring structure (68) penetrates the interface (54/24); and  	a second conductive structure (64, fig. 16) [0028] disposed on the stress buffering layer (54) and connected to the first circuit layer (68) (Tsai et al., fig. 16). 	Regarding claim 6, Tsai teaches the semiconductor device package of claim 1, further comprising a cavity (where 34 is located, hereinafter called 34’, fig. 16) in the substrate (42) and a filling material (36, fig. 16) [0018], wherein the first electronic component (34) and the filling material (36) are disposed in the cavity (34’), and the filling material (36) encapsulates an upper surface of the first electronic component (34) (Tsai et al., fig. 16). 	Regarding claim 8, Tsai teaches the semiconductor device package of claim 1, wherein the second conductive structure (64) comprises a second circuit layer (see metallization within 64 in examiner’s fig. 1; fig. 16; hereinafter called 64’) electrically connected to the first circuit layer (68) (Tsai et al., fig. 16). 	Regarding claim 9, Tsai teaches the semiconductor device package of claim 1, wherein an edge of the first conductive structure (54-46) is substantially aligned (largely but not wholly aligned, see examiner’s fig. 1 and fig. 16) with an edge of the second conductive structure (64) (Tsai et al., fig. 16). 	Regarding claim 16, Tsai teaches a semiconductor device package (fig. 16), comprising:  	a first conductive structure (layers 46-54, fig. 16) comprising:  	a substrate (42, fig. 8 and 16) [0020];  	at least one first electronic component (34, fig. 16) [0018] disposed in the substrate (42); and  	a circuit layer (68, fig. 16) [0028] disposed on the substrate (42), and electrically connected (through 26+32+44+40, fig. 16) to the first electronic component (34); and  	a second conductive structure (64, fig. 16) [0028] disposed on the first conductive structure (46-54), and electrically connected (via 68, fig. 16) to the first conductive structure (46-54),  	wherein a line width (see examiner’s fig. 1) of the second conductive structure (64) is less than a line width (see examiner’s fig. 1) of the first conductive structure (46-54), or a line space of the second conductive structure is less than a line space of the first conductive structure (Tsai et al., fig. 16)
    PNG
    media_image1.png
    754
    1430
    media_image1.png
    Greyscale
                                                         Examiner’s Fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US PGPub. 2015/0069623 as applied to claim 1 above, and further in view of Konchady et al. US PGPub. 2016/0056102. 	Regarding claim 10, Tsai teaches the semiconductor device package of claim 1, further comprising: at least one second electronic component (66, fig. 16) [0028] disposed on and electrically connected to the second conductive structure (64), , and the second electronic component (66) comprises an active electronic component (memory die, [0028]); and an encapsulation layer (large portion of 62 covering 66, fig. 16) encapsulating the second electronic component (66) (Tsai et al., fig. 16). 	But Tsai fails to teach wherein the first electronic component (35) comprises a passive electronic component. 	However, Konchady teaches a semiconductor device package (fig. 2) including both active and passive devices [0019] (Konchady et al., fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the active device of the first electronic component of Tsai with a passive device as taught by Konchady because both passive and active devices are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of forming integrated packages with improved device performance (Konchady et al., [0013]) (see MPEP 2144.07).

Allowable Subject Matter
Claims 2-5, 7, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	the semiconductor device package, wherein “a coefficient of thermal expansion (CTE) of the stress buffering layer is between a CTE of the first conductive structure and a CTE of the second conductive structure” as recited in claim 2 and in combination with the rest of the limitations of claim 1; 	the semiconductor device package, wherein “an upper surface of the stress buffering layer and an upper surface of the conductive wiring structure are substantially coplanar” as recited in claim 3 and in combination with the rest of the limitations of claim 1; 	the semiconductor device package, wherein “an upper surface of the conductive wiring structure is lower than an upper surface of the stress buffering layer” as recited in claim 4 and in combination with the rest of the limitations of claim 1; 	the semiconductor device package, wherein “the conductive wiring structure comprises a non-soldering joint electrically connecting the first circuit layer to the second conductive structure” as recited in claim 5 and in combination with the rest of the limitations of claim 1; 	the semiconductor device package, wherein “the at least one first electronic component comprises a plurality of first electronic components disposed side-by-side in the cavity, and the filling material is further disposed between the first electronic components” as recited in claim 7 and in combination with the rest of the limitations of claims 1 and 6; 	the semiconductor device package, wherein “the first electronic component comprises: an upper electrode disposed on an upper surface of the first electronic component, and electrically connected to the upper circuit layer; and a bottom electrode disposed on a bottom surface of the first electronic component, and electrically connected to the bottom circuit layer” as recited in claim 17 and in combination with the rest of the limitations of claim 16; and 	the semiconductor device package, wherein “the first electronic component is electrically connected to another first electronic component through the second conductive structure” as recited in claim 18 and in combination with the rest of the limitations of claim 16.
	Claims 19-20 are also objected to as allowable for further limiting and depending upon allowable claim 17.
Claims 11-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor device package comprising “a second conductive structure disposed on the first conductive structure, wherein the second conductive structure comprises a second circuit layer, the conductive wiring structure includes a non-soldering joint between the first circuit layer and the second circuit layer, and the non-soldering joint electrically connects the first circuit layer to the second circuit layer” as recited in claim 11. 	Claims 12-15 are also allowed for further limiting and depending upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11018120.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the current application are similar to claims 1-9 of patent no. 11018120 except for the limitation “an upper dielectric layer disposed on the substrate.” However, it is very well-known in the art to have a dielectric layer disposed on a substrate to isolated electrical contact lines from shorting each other and it would be obvious that have a dielectric layer present on the package device. See table below for claim to claim comparison.
             Current Application
       Patent No. 11,018,120
1. A semiconductor device package, comprising: 
a first conductive structure comprising: a substrate; at least one first electronic component disposed in the substrate; 
an upper dielectric layer disposed on the substrate; 
a stress buffering layer disposed on the upper dielectric layer, wherein the upper dielectric layer and the stress buffering layer form an interface; and a first circuit layer disposed on the substrate and electrically connected to the first electronic component, wherein the first circuit layer comprises a conductive wiring structure in the upper dielectric layer and the stress buffering layer, and the conductive wiring structure penetrates the interface; and 
a second conductive structure disposed on the stress buffering layer and connected to the first circuit layer.2. The semiconductor device package of claim 1, wherein a coefficient of thermal expansion (CTE) of the stress buffering layer is between a CTE of the first conductive structure and a CTE of the second conductive structure.
1. A semiconductor device package, comprising: 
a first conductive structure comprising: a substrate; at least one first electronic component embedded in the substrate; 


and a first circuit layer disposed on the substrate and electrically connected to the first electronic component, wherein the first circuit layer comprises a conductive wiring pattern; and a stress buffering layer disposed on the substrate, wherein the conductive wiring pattern of the first circuit layer extends through the stress buffering layer; and 


a second conductive structure disposed on the stress buffering layer and the first circuit layer, 



wherein a coefficient of thermal expansion (CTE) of the stress buffering layer is between a CTE of the first conductive structure and a CTE of the second conductive structure.
3. The semiconductor device package of claim 1, wherein an upper surface of the stress buffering layer and an upper surface of the conductive wiring structure are substantially coplanar.
2. The semiconductor device package of claim 1, wherein an upper surface of the stress buffering layer and an upper surface of the conductive wiring pattern are substantially coplanar.
4. The semiconductor device package of claim 1, wherein an upper surface of the conductive wiring structure is lower than an upper surface of the stress buffering layer.
3. The semiconductor device package of claim 1, wherein the upper surface of the conductive wiring pattern is slightly lower than the upper surface of the stress buffering layer.
5. The semiconductor device package of claim 1, wherein the conductive wiring structure comprises a non-soldering joint electrically connecting the first circuit layer to the second conductive structure.
7. The semiconductor device package of claim 5, wherein a joint between the first circuit layer and the second circuit layer is a solder-free joint.
8. The semiconductor device package of claim 1, wherein the second conductive structure comprises a second circuit layer electrically connected to the first circuit layer.
5. The semiconductor device package of claim 1, wherein the second conductive structure comprises a second circuit layer electrically connected to the first circuit layer.
9. The semiconductor device package of claim 1, wherein an edge of the first conductive structure is substantially aligned with an edge of the second conductive structure.
8. The semiconductor device package of claim 1, wherein an edge of the first conductive structure is substantially aligned with an edge of the second conductive structure.
10. The semiconductor device package of claim 1, further comprising: at least one second electronic component disposed on and electrically connected to the second conductive structure, wherein the first electronic component comprises a passive electronic component, and the second electronic component comprises an active electronic component; and an encapsulation layer encapsulating the second electronic component.
9. The semiconductor device package of claim 1, further comprising: at least one second electronic component disposed on and electrically connected to the second conductive structure, wherein the first electronic component comprises a passive electronic component, and the second electronic component comprises an active electronic component; and an encapsulation layer encapsulating the second electronic component.
11. A semiconductor device package, comprising: a first conductive structure comprising: a substrate; at least one first electronic component embedded in the substrate; and a first circuit layer disposed on the substrate and electrically connected to the first electronic component, wherein the first circuit layer comprises a conductive wiring structure; and a second conductive structure disposed on the first conductive structure, wherein the second conductive structure comprises a second circuit layer, the conductive wiring structure includes a non-soldering joint between the first circuit layer and the second circuit layer, and the non-soldering joint electrically connects the first circuit layer to the second circuit layer.12. The semiconductor device package of claim 11, further comprising a stress buffering layer disposed between the first circuit layer and the second circuit layer.
1. A semiconductor device package, comprising: a first conductive structure comprising: a substrate; at least one first electronic component embedded in the substrate; and a first circuit layer disposed on the substrate and electrically connected to the first electronic component, wherein the first circuit layer comprises a conductive wiring pattern; and a stress buffering layer disposed on the substrate, wherein the conductive wiring pattern of the first circuit layer extends through the stress buffering layer; and a second conductive structure disposed on the stress buffering layer and the first circuit layer, wherein a coefficient of thermal expansion (CTE) of the stress buffering layer is between a CTE of the first conductive structure and a CTE of the second conductive structure.7. The semiconductor device package of claim 5, wherein a joint between the first circuit layer and the second circuit layer is a solder-free joint.
13. The semiconductor device package of claim 12, wherein an upper surface of the stress buffering layer and an upper surface of the conductive wiring structure are substantially coplanar.
2. The semiconductor device package of claim 1, wherein an upper surface of the stress buffering layer and an upper surface of the conductive wiring pattern are substantially coplanar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892